     Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 1 of 27




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

Edward L. Scherer;                       )
Individually, and on behalf of all       )
others similarly situated,               )         Civil Action
            Plaintiffs,                  )         File No. 4:20-cv-01295
                                         )
v.                                       )
                                         )
Wells Fargo Bank, N.A.                   )         Jury Trial Demanded
           Defendant.                    )
                                         )
                                         )

              PLAINTIFFS’ SECOND AMENDED ORIGINAL
                    CLASS ACTION COMPLAINT

      COME NOW PLAINTIFFS, Edward L. Scherer (“Mr. Scherer”) and Donald

Kowall (“Mr. Kowall”) (together, the “Plaintiffs”), on behalf of themselves and the

nationwide Class, and in the public interest, and bring this second amended class

action complaint against Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo”).

Plaintiffs would respectfully show the Honorable Court as follows:

                                     I.
                               INTRODUCTION

      1.    At an unprecedented time of severe national need, Wells Fargo chooses

privileged discriminatory policies driven by corporate greed over the recognized and

urgent needs of America’s small businesses.

      2.    Authorized by Congress and the President of the United States under

the Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 (“CARES Act”)


                                         1
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 2 of 27




and its loan programs to administer billions of dollars in federal funding to small

businesses in a fair, equitable and uniform manner, Defendant implemented a loan

process that unlawfully prioritized its existing business clients at the expense of not

only its own clients without business checking accounts, but also other small

businesses from applying for funds from the governmental loan programs.

      3.     Nothing in the CARES Act authorizes or permits the Defendant to pick

and choose who would gain access to, or benefit from, the federally backed lending

program. And, the priority of access to these limited funds is material – the demand

is overwhelming as America responds to the economic tsunami of COVID-19 upon

small businesses. There is no justification for requiring small businesses who did

not have a Wells Fargo business checking account as of February 15, 2020, to go to

the end of the line and suffer the inevitable consequences of the first-come-first-

served system that has been implemented under the CARES Act. It is no secret that

the overwhelming and immediate demand for assistance under the CARES Act will

cause the allocated $349 billion to quickly run out, if it has not already. Further,

Plaintiffs are unsure if the U.S. Government will replenish the PPP Loan fund once

the original $349 billion is depleted.

      4.     Plaintiffs Scherer and Kowall bring this action on behalf of themselves

and their small businesses, and all others similarly situated, against Wells Fargo for

violations of the CARES Act, the Small Business Administration’s (“SBA”) 7(A)

loan program, 15 U.S.C. § 636(a), the Texas Deceptive Trade Practices Act


                                          2
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 3 of 27




(“DTPA”) and other states’ consumer protection statues, negligence, fraud, unjust

enrichment, a declaratory judgment pursuant to 28 U.S.C. § 2201, and a preliminary

and permanent injunction pursuant to 28 U.S.C. § 2202.

      5.     The Paycheck Protection Program (“PPP”), which is part of the $2

trillion stimulus package created by the CARES Act in response to the COVID-19

pandemic signed into law on March 27, 2020, empowers lenders (and only lenders)

to make available as much as $349 billion in government-guaranteed loans to cover

eight weeks of payroll and other expenses for small businesses across the U.S. In

most cases, a large portion of these loans intend to be forgiven.

      6.     Wells Fargo – creating an improper and unlawful restriction on PPP

loans – is refusing to accept PPP loan applications unless the small business

applicant had an established business checking account with Wells Fargo as of

February 15, 2020. Defendant is unlawfully prioritizing these existing customers

who had a “Wells Fargo business checking account as of February 15, 2020.”, and

shutting out other businesses who qualify equally under the PPP and CARES Act.

      7.     In essence, Wells Fargo denied those small businesses access to the PPP

program that do not have a preexisting commercial banking relationship with the

bank. Wells Fargo prohibited Plaintiffs from even applying for a PPP loan with

Wells Fargo, despite otherwise meeting the statutory requirements for a PPP loan.

      8.     Wells Fargo’s purpose and motivation behind its discriminatory

practice is transparent – it is prioritizing profits and its balance sheet by maximizing


                                           3
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 4 of 27




its commissions under the PPP Loan program, supporting its preexisting customers,

in many cases with preexisting commercial loans issued by Wells Fargo, through the

PPP program at the expense of qualifying small businesses who do not have a prior

and existing relationship with Wells Fargo.

      9.     Senators Marco Rubio (R.-Fla.) and Ben Cardin (D.-Md.) have already

chastised other banks, including Bank of America, for imposing criteria not found

in the law and selectively choosing who can apply. And, three additional Senators

(Tim Kaine, Angus S. King, Jr., and Christopher A. Coons) have joined Senators

Rubio and Cardin by issuing a letter to the American Bankers Association pointing

to the same issue.

      10.    Wells Fargo’s discriminatory practices are abhorrent and in violation

of federal law. In this time of critical and severe national need that the U.S.

Government recognized and immediately acted upon, Wells Fargo’s discriminatory

practices can only be described as corporate greed, highly offensive and illegal.

                                     II.
                          JURISDICTION AND VENUE

      11.    Plaintiffs, on behalf of themselves and the nationwide Class, bring this

action pursuant to the CARES Act, a federal statute. Subject matter jurisdiction of

this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1332(d). In addition to

Plaintiff Scherer, there are members of the Class who are citizens of states other than




                                          4
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 5 of 27




the state of citizenship of Defendant, and the amount in controversy exceeds five

million ($5,000,000) dollars exclusive of interest and costs.

      12.    Further, this Court has supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367. Any state law claims alleged now, or in the future, are so related in this

action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

      13.    Venue is proper in the United States District Court for the Southern

District of Texas under 28 U.S.C. § 1391(a) and (c), as Wells Fargo conducts

business in the State of Texas, and in this District.

                                       III.
                                   THE PARTIES

      14.    Plaintiff, Edward L. Scherer, is a sole proprietor owning a small

business concern. Plaintiff resides in, and his business is located in, Harris County,

Texas. Plaintiff is a small business that qualifies as an eligible applicant for a PPP

loan under the CARES Act.

      15.    Plaintiff, Donald Kowall, is a self-employed small business owner.

Plaintiff resides in, and his business is located in, Sacramento County, California.

Plaintiff is a small business that qualifies as an eligible applicant for a PPP loan

under the CARES Act.

      16.    Defendant Wells Fargo Bank, N.A. is a national banking association

organized under the laws of Delaware, with its principal executive offices at 101



                                           5
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 6 of 27




North Phillips Avenue, Sioux Falls, South Dakota. Wells Fargo has transacted and

continues to transact business in this Southern District of Texas.

                                    IV.
                           FACTUAL ALLEGATIONS

      17.    The CARES Act is the largest economic relief bill in U.S. history and

will allocate $2.2 trillion in support to individuals and businesses affected by the

coronavirus pandemic and resulting economic downturn.

      18.    As part of the relief provided, the CARES Act expands the eligibility

criteria for borrowers to qualify for loans that are available through the SBA by

adding the PPP to the SBA’s gamut of loan programs.

      19.    The PPP provides federally-guaranteed loans up to a maximum amount

of $10 million to eligible businesses, which can be conditionally forgivable, to

encourage businesses to retain employees through the COVID-19 crisis by assisting

in the payment of certain operational costs. To accommodate for this SBA

expansion, the CARES Act has authorized commitments to the SBA 7(a) loan

program, as modified by the CARES Act, in the amount of $349 billion.

      20.    Eligible individuals and entities under the PPP include small businesses

and eligible nonprofit organization, Veterans organizations, and Tribal businesses

described in the Small Business Act, as well as individuals who are self-employed

or are independent contractors who meet program size standards.




                                          6
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 7 of 27




      21.    The SBA’s interim final rule on the PPP provides the following

information as to who is eligible for a PPP loan:

             “You are eligible for a PPP loan if you have 500 or fewer
             employees whose principal place of residence is in the
             United States, or are a business that operates in a certain
             industry and meet the applicable SBA employee-based
             size standards for that industry, and:

             i. You are:

             A. A small business concern as defined in section 3 of the
             Small Business Act (15 USC 632), and subject to SBA’s
             affiliation rules under 13 CFR121.301(f) unless
             specifically waived in the Act;

             B. A tax-exempt nonprofit organization described in
             section 501(c)(3) of the Internal Revenue Code (IRC), a
             tax-exempt veterans organization described in section
             501(c)(19) of the IRC, Tribal business concern described
             in section 31(b)(2)(C) of the Small Business Act, or any
             other business; and

             ii. You were in operation on February 15, 2020 and either
             had employees for whom you paid salaries and payroll
             taxes or paid independent contractors, as reported on a
             Form 1099-MISC. You are also eligible for a PPP loan if
             you are an individual who operates under a sole
             proprietorship or as an independent contractor or eligible
             self-employed individual, you were in operation on
             February 15, 2020. You must also submit such
             documentation as is necessary to establish eligibility such
             as payroll processor records, payroll tax filings, or Form
             1099-MISC, or income and expenses from a sole
             proprietorship. For borrowers that do not have any such
             documentation, the borrower must provide other
             supporting documentation, such as bank records,
             sufficient to demonstrate the qualifying payroll amount.”

13 CFR Part 120, pp. 5-6.


                                          7
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 8 of 27




      22.    The “General Eligibility” section of the PPP loan lender application

form lists only two requirements for a PPP loan to be approved:

             - The Applicant has certified to the Lender that (1) it was
               in operation on February 15, 2020 and had employees
               for whom the Applicant paid salaries and payroll taxes
               or paid independent contractors, as reported on Form(s)
               1099-MISC, (2) current economic uncertainty makes
               this loan request necessary to support the ongoing
               operations of the Applicant, (3) the funds will be used
               to retain workers and maintain payroll or make
               mortgage interest payments, lease payments, and utility
               payments, and (4) the Applicant has not received
               another Paycheck Protection Program loan; and,

             - The Applicant has certified to the Lender that it (1) is
               an independent contractor, eligible self-employed
               individual, or sole proprietor or (2) employs no more
               than the greater of 500 or employees or, if applicable,
               meets the size standard in number of employees
               established by the SBA in 13 C.F.R. 121.201 for the
               Applicant’s industry.

SBA Form 2484

      23.    Each Plaintiff is a “small business” as defined under the SBA

guidelines, and qualifies as an eligible applicant for a PPP loan.

      24.    Each Plaintiff did not have a business checking account with Wells

Fargo as of February 15, 2020, and was thus ineligible to apply for a PPP loan under

Wells Fargo’s self-declared criterion that created an impermissible restriction upon,

and violated, the CARES Act.




                                          8
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 9 of 27




      25.    Nothing in the CARES Act allows for the differentiation of a small

business loan under the federal program between a bank’s preexisting business

clients and other businesses that were not active business checking account

customers of Wells Fargo as of February 15, 2020. And, nothing in CARES Act

allows Wells Fargo to determine who can participate in the federal program based

on its own improper criteria, including its impermissible restriction that each

Plaintiff must have been a client of Wells Fargo with an existing business checking

account with Wells Fargo as of February 15, 2020.

      26.    Although not a prerequisite to this litigation that needs to be stated, the

purpose and motivation behind Wells Fargo’s discriminatory practice is transparent.

In light of the fact that PPP is a limited funding program, Wells Fargo has decided

to prioritize its balance sheet by supporting preexisting loans issued by Wells Fargo

through the PPP program at the expense of small businesses that do not have a

lending or commercial banking relationship with Wells Fargo. Further, initial SBA

loan approval numbers indicate that Wells Fargo is prioritizing loans that carry a

higher commission percentage over loans that carry a lower commission percentage

found at Section 1102(a) of the CARES Act. Had Congress intended to allow banks

like Wells Fargo to limit access to the PPP funding program to only those small

businesses that had a preexisting borrowing or commercial banking relationship with

the bank (or to prioritize PPP loans based upon the commission structure), Congress




                                           9
       Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 10 of 27




would have said so. The purpose, however, of the PPP law is to assist all small

business who qualify under the SBA rules and to provide equal access to those funds.

           27.     Nevertheless, on its website, Wells Fargo states that eligibility is

limited only to small businesses, including sole proprietors, independent contractors,

self-employed individuals, nonprofit organizations, tribal business concerns, and

Veterans’ organizations, that: “… Have a Wells Fargo business checking account

as of February 15, 2020.” 1

           28.     Indeed, U.S. Senator Marco Rubio criticized another large national

bank (Bank of America) for a similar restrictive requirement, saying via Tweeter,

“The requirement that a #SmallBusiness not just have a business account but also a

loan or credit card is NOT in the law we wrote & passed or in the regulations.” See

the following:




1   See attached Exhibit – A, https://update.wf.com/coronavirus/paycheckprotectionprogram/ (last accessed 4/20/20).


                                                         10
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 11 of 27




      29.   Similarly, Senator Ben Cardin issued the following Statement on

Launch of the Paycheck Protection Program:

            I am deeply troubled by reports of financial institutions
            turning away small businesses that desperately need
            capital through the Paycheck Protection Program. The
            small business provisions in the CARES Act were written
            to get funds into the hands of American small business
            owners as quickly as possible so they can keep employees
            on payroll and avoid financial ruin while we work to
            combat COVID-19. Creating artificial barriers that
            block businesses from much-needed capital is redlining
            by another name. I will continue working with the
            administration to ensure that small businesses in every
            community have access to the programs created by the
            CARES Act, including the emergency EIDL grant


                                       11
       Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 12 of 27




                   program and the Paycheck Protection Program. [emphasis
                   supplied].

           30.     Further, on April 9, 2020, three additional Senators (Tim Kaine, Angus

S. King, Jr., and Christopher A. Coons) have joined Senators Rubio and Cardin by

issuing a letter to the American Bankers Association pointing to the same issue.2

           31.     Wells Fargo, like Bank of America, is engaging in unacceptable,

shameless and brazen behavior it knows violates the statute. In case Wells Fargo

believes to be on the right side of the law, the above U.S. Senators (the very authors

of the CARES Act themselves), could not have stated it more plainly that requiring

PPP loan applicants to have a preexisting business relationship with a bank violates

the statute because such a requirement was neither intended nor placed in the

CARES Act.

           32.     As further evidence of Wells Fargo’s illegal behavior, it is now under

investigation by federal and state governments in its administration of the PPP loan

program.

                                           V.
                                CLASS ACTION ALLEGATIONS

           33.     Plaintiffs incorporate each and every allegation contained in the

preceding paragraphs by reference as if fully set forth herein.

           34.     Plaintiffs, in accordance with Fed. R. Civ. P. 23(b)(1), (b)(2) and (b)(3),

bring this action on behalf of themselves and as members of the Class defined below.

2   See attached Exhibit – B.


                                                12
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 13 of 27




      35.    The Class consists of (a) all individuals or entities who qualify for a

loan under the PPP and (b) who were prevented from even applying for a PPP loan

by Wells Fargo solely because they do not have a pre-existing business checking

and/or debt relationship with Wells Fargo as of February 15, 2020.

      36.    The Class is so numerous that joinder of all members is impracticable.

See Fed. R. Civ. P. 23(a)(1). The Class consists of individuals and companies

throughout the country.

      37.    There are questions of law and fact common to the Class (or to a sub-

class, should the Court decide to limit or change the class definition during pendency

of this class action). See Fed. R. Civ. P. 23(a)(2). These common questions include,

but are not limited to:

             A.     Whether Defendant wrongly imposed additional requirements
                    for PPP loans for a financial purposes purpose not iterated in the
                    CARES Act; thereby, penalizing small businesses that the U.S.
                    Government intended to benefit from PPP loans for not having a
                    business checking account and/or debt relationship with the
                    Defendant;

             B.     Whether Defendant wrongly denied qualifying small businesses
                    from applying to Wells Fargo for PPP loans;

             C.     Whether the claims alleged herein can be stated against the
                    Defendant by this Class based on the facts alleged in this
                    complaint;

             D.     Whether Defendant purposely designed, employed and
                    maintained a system that was inadequate to protect small
                    businesses qualified to receive a PPP loan;




                                          13
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 14 of 27




             E.     Whether Defendant failed to design, employ and maintain a
                    system that was adequate to protect small businesses qualified to
                    receive a PPP loan;

             F.     Whether Defendant made representations on its website to
                    discourage and/or disallow small businesses that did not have a
                    prior business relationship (or at least a business bank account
                    with Wells Fargo as of February 15, 2020) from receiving a PPP
                    loan;

             G.     Whether Defendant’s actions and / or omissions violated the
                    CARES Act;

             H.     Whether Defendant’s actions and / or omissions violated the
                    Texas DTPA;

             I.     Whether Defendant’s actions and / or omissions violated the
                    consumer protection acts of states other than Texas;

             J.     Whether Defendant’s actions and / or omissions were fraudulent
                    and/or negligent, and whether Defendant was unjustly enriched;

             K.     Whether Defendant’s actions and / or omissions caused small
                    businesses that did not have a prior business relationship (or at
                    least a business bank account with Wells Fargo as of February
                    15, 2020) to miss the opportunity of timely applying for, and
                    receiving, a PPP loan.

      38.    Plaintiffs’ claims, which arise out of Wells Fargo’s prohibition of

qualifying small businesses to apply for PPP loans with Wells Fargo, are typical of

the claims of the Class members. Likewise, Defendant’s defenses to each Plaintiff’s

claims – both the myriad of legal defenses that can be anticipated, together with the

factual defenses – are typical of the defenses to the Class claims. See Fed. R. Civ. P.

23(a)(3).




                                          14
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 15 of 27




      39.    Plaintiffs will fairly and adequately represent and protect the interests

of the Class. See Fed. R. Civ. P. 23(a)(4). Each Plaintiff is articulate and

knowledgeable about his claims, and fully able to describe them. There are no

conflicts of interest between either Plaintiff with respect to the interests of the Class

members. Each Plaintiff, like the Class members, has suffered tremendous financial

loss as a result of Defendant’s brazen acts.

      40.    Counsel for Plaintiffs is well-suited to represent their interests and the

interests of the Class. Each Plaintiff has retained competent counsel experienced in

complex federal litigation and class actions (including class actions under other

federal statutes such as the Fair Labor Standards Act and the Fair Credit Reporting

Act), who will vigorously and competently prosecute the claims that Plaintiffs and

Class members assert in this litigation.

      41.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1).

Prosecuting separate actions would create a risk of adjudications with respect to

individual Class members that, as a practical matter, would be dispositive of the

interests of the other members not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests.

      42.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(2). Wells

Fargo will continue to commit the violations alleged, and the members of the Class

and the general public will continue to be unfairly denied access to critical relief that

they are entitled to under the CARES Act’s PPP. Wells Fargo has acted and refused


                                           15
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 16 of 27




to act on grounds that apply generally to the Class so that final injunctive relief and

corresponding declaratory relief is appropriate respecting the Class as a whole. Time

is of the essence, as the PPP funds are limited and are to be distributed on a first-

come-first-served basis.

      43.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3).

The questions of law or fact common to the members of the Class, described above,

predominate over any questions affecting only individual members.

      44.    Due to the individual amount at issue as to each Class member, as well

as the cost and difficulty in litigating each case separately, the Class members have

insufficient interest in individually controlling the prosecution of separate actions.

See Fed. R. Civ. P. 23(b)(3)(A). This is especially true in the present economic

environment that leaves many small businesses struggling and with dwindling

financial resources to commence litigation individually.

      45.    The Class has not previously litigated the claims asserted in this

complaint. See Fed. R. Civ. P. 23(b)(3)(B).

      46.    This Court is more than an appropriate forum for the litigation of the

Class claims. Counsel for Class Plaintiffs has litigated, for many years, before most

of the Honorable Judges in the Southern District of Texas, and each is highly

qualified to serve and dispense the justice this matter demands in this unusual time

in our country.




                                          16
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 17 of 27




      47.    Any difficulties that might be incurred in the management of this class

action are insubstantial. See Fed. R. Civ. P. 23(b)(3)(D).

      48.    For these reasons, a class action is clearly superior to other available

methods for the fair and efficient adjudication of this controversy. Certification is

thus appropriate under Rule 23(b)(1) or Rule 23(b)(3) of the Federal Rules of Civil

Procedure.

                                        VI.
                                 CLAIMS FOR RELIEF

                                 COUNT ONE:
                     Violations of the CARES Act, H.R. 748

      49.    Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      50.    The CARES Act, a $2 trillion stimulus package in response to the

COVID-19 pandemic that was signed in to law on March 27, 2020, includes the PPP,

which empowers lenders to make available as much as $349 billion in government-

guaranteed loans to cover eight weeks of payroll and other expenses.

      51.    There is an implied cause of action arising under the CARES Act.

      52.    The CARES Act, along with the SBA’s interim final rule on the PPP,

provides the sole eligibility requirements to apply for a PPP loan.

      53.    The purpose of the CARES Act’s PPP is to assist all (and not just some)

entities and individuals who qualify and to provide equal access to those funds on a

first-come-first-served basis.


                                          17
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 18 of 27




      54.      In flagrant disregard of the CARES Act, Wells Fargo has chosen to

unjustly enrich and protect itself through the PPP program – rather than intended

entities and individuals – by creating an unnecessary requirement to apply for a PPP

loan from it – a preexisting business checking account and / or a commercial

relationship with Wells Fargo.

      55.      Plaintiffs and members of the Class met the eligibility requirements for

a PPP loan. Nevertheless, Wells Fargo refused to allow Plaintiffs and similarly

situated members of the Class to apply for a PPP loan because they did not have a

preexisting commercial banking and / or lending relationship with Wells Fargo.

      56.      As a direct and proximate result of Wells Fargo’s wrongful actions,

Plaintiffs and Class members have suffered damages up to $10 million each due their

inability to apply for a PPP loan with Wells Fargo despite being otherwise eligible

to apply.

                                  COUNT TWO:
            Violations of the SBA’s 7(a) Loan Program, 15 U.S.C. 636(a)

      57.      Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      58.      The SBA’s 7(a) loan program is designed to help start-up and existing

small businesses obtain financing when they might not otherwise be eligible for

business loans. Under the program, a participating lender executes the loan with the

borrower according to specific SBA requirements.



                                            18
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 19 of 27




      59.    The PPP is part of the SBA’s 7(a) loan program.

      60.    There is an implied cause of action arising under the SBA’s 7(a) loan

program.

      61.    In flagrant disregard for law, Wells Fargo has decided to unjustly enrich

and protect itself through the SBA’s 7(a) PPP program – rather than intended entities

and individuals – by creating an unnecessary requirement to apply for a PPP loan

from it – a preexisting commercial and / or lending relationship with Wells Fargo.

      62.    Plaintiffs and members of the Class met the eligibility requirements for

a PPP loan. Nevertheless, Wells Fargo refused to allow Plaintiffs and Class members

to apply for a PPP loan because they did not have a preexisting business checking

account and / or lending relationship with Wells Fargo as of February 15, 2020.

      63.    As a direct and proximate result of Wells Fargo’s wrongful actions,

Plaintiffs and Class members have suffered damages up to $10 million each due their

inability to apply for a PPP loan with Wells Fargo despite being otherwise eligible.

                             COUNT THREE:
      Declaratory Judgment and Preliminary and Permanent Injunction
                   Pursuant to 28 U.S.C. §§ 2201 and 2202

      64.    Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      65.    There is an actual controversy between Wells Fargo and the Class

(including Plaintiffs) concerning the application of the PPP.

      66.    Pursuant to 28 U.S.C. § 2201 this Court may “declare the rights and


                                          19
    Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 20 of 27




legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.”

      67.    Wells Fargo wrongfully prevented entities and individuals from

applying for PPP loans from Wells Fargo, despite meeting all federally-imposed PPP

loan eligibility requirements, for lack of a business and / or lending relationship with

Wells Fargo.

      68.    Accordingly, Plaintiffs and members of the Class seek a declaration that

Wells Fargo’s requirement that applicants have a business and / or lending

relationship with Wells Fargo in order to apply for a PPP loan be declared void,

invalid and unenforceable.

      69.    Plaintiffs and members of the Class are likely to succeed on the merits

of their causes of action set forth in Counts I-III.

      70.    Plaintiffs and members of the Class have suffered and will continue to

suffer irreparable harm in the absence of injunctive relief enjoining Wells Fargo

from depriving Plaintiffs and the Class from the rights and benefits bestowed by the

CARES Act and its regulations, and do not have an adequate remedy at law.

      71.    Wells Fargo will suffer no injury if the Court grants the preliminary

injunctive relief that Plaintiffs and the Class seek.

      72.    The public interest will be served if the Court grants the preliminary

injunctive relief that Plaintiffs and members of the Class seek.




                                           20
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 21 of 27




                                 COUNT FOUR:
                 Violation of State Consumer Protection Statutes

      73.   Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      74.   Defendant’s acts and/or omissions violated the following state

consumer protection statutes:

            a. The Alabama Deceptive Trade Practices Act, Ala. Code §§ 8-19-
               5(2), (3), (5), (7), and (27), et seq.;

            b. The Arizona Consumer Fraud Act, A.R.S. § 44-1522;

            c. The California Consumer Legal Remedies Act, Cal. Civ. Code §
               1750, et seq., and the California Unfair Competition Law, Cal. Bus.
               and Prof. Code, § 17200, et seq.;

            d. The Colorado Consumer Protection Act, Col. Rev. Stat. Ann. §§ 6-
               1-105(1)(b), (c), (e) and (g), et seq.;

            e. The Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-
               110(b), et seq.;

            f.   The Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.
                 Ann. § 501.204(1), et seq.;

            g. The Hawaii Deceptive Trade Practices Act, Haw. Rev. Stat. Ann.
               §§ 481A-3(a)(5), (7) and (12), et seq., and the Hawaii Consumer
               Protection Act, Haw. Rev. Stat. Ann. § 480-2(a), et seq.;

            h. The Louisiana Unfair Trade Practices and Consumer Protection
               Law, La. Rev. Stat. Ann. § 51:1405(A), et seq.;

            i.   The Maryland Consumer Protection Act, Md. Code Commercial
                 Law, §§ 13-301(1) and (2)(i)-(ii), and (iv), (5)(i), and (9)(i), et seq.;

            j.   The Michigan Consumer Protection                   Act,     M.C.P.L.A.
                 §§445.903(1)(c)(e), (s) and (cc), et seq.;


                                           21
Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 22 of 27




        k. The Mississippi Consumer Protect Act, Miss. Code Ann. §§ 75-24-
           5(1), (2)(b), (c), (e), and (g), et seq.;

        l.   The Missouri Merchandising Practices Act, Mo. Ann. Stat.
             §407.020(1), et seq.;

        m. The Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1602,
           and the Nebraska Uniform Deceptive Trade Practices Act, Neb.
           Rev. Stat. § 87-302(a)(5) and (7), et seq.;

        n. The New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57- 12-
           2(D)(5)(7) and (14) and 57-12-3, et seq.;

        o. The New York Business Law, N.Y. Gen. Bus. Law § 349(a);

        p. The North Carolina Unfair Trade Practices Act, N.C.G.S.A. § 75-
           1.1(a), et seq.;

        q. The Ohio Consumer Sales Practices Act, Ohio Rev. Code Ann.
           §§1345.02(A) and (B)(1) and (2), et seq.;

        r.   The Oregon Unfair Trade Practices Act, Or. Rev. Stat.
             §§646.608(1)(e)(g) and (u), et seq.;

        s. The Pennsylvania Unfair Trade Practices and Consumer Protection
           Law, 73 P.S. §§ 201-2(4)(v)(vii) and (xxi), and 201-3, et seq.;

        t.   The Tennessee Consumer Protection Act, Tenn. Code Ann. §§ 47-
             18-104(a), (b)(2), (3), (5), and (7), et seq.;

        u. The Texas Deceptive Trade Practices Act, Tex. Bus. & Com. Code
           § 17.41, et seq.;

        v. The Utah Consumer Sales Practices Act, Utah Code Ann. §§ 13-
           11-4(1), (2)(a), (b), and (i), et seq.;

        w. The Washington Consumer Protection Act, Wash. Rev. Code
           §19.86.020, et seq.; and

        x. The West Virginia Consumer Credit and Protection Act, W.V.A.
           Code § 46A-6-104, et seq.


                                  22
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 23 of 27




      75.    Plaintiffs and members of the Class seek all remedies available under

their respective state consumer protection statutes, including but not limited to (a)

damages suffered by each Plaintiff and each Class member as alleged above, to

include disgorgement of all profits accruing to Wells Fargo because of its deceptive

trade practices, (b) equitable relief, including injunctive relief; (c) treble damages

and (d) reasonable attorneys’ fees and costs.

                                  COUNT FIVE:
                                   Negligence

      76.    Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      77.    Defendant’s acts and/or omissions were negligent.

      78.    The injury and harm that Plaintiffs and Class members suffered was the

direct and proximate result of Wells Fargo’s negligent conduct.

      79.    Accordingly, Plaintiffs and the Class have suffered injury and are

entitled to damages in an amount to be proven at trial.

                                   COUNT SIX:
                                     Fraud

      80.    Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      81.    Defendant’s acts and/or omissions were fraudulent.

      82.    The injury and harm that Plaintiffs and Class members suffered was the

direct and proximate result of Wells Fargo’s fraudulent conduct.


                                          23
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 24 of 27




      83.    Accordingly, Plaintiffs and the Class have suffered injury and are

entitled to damages in an amount to be proven at trial.

                                COUNT SEVEN:
                                Unjust Enrichment

      84.    Plaintiffs allege and incorporate by reference all allegations asserted in

the previous paragraphs.

      85.    Plaintiffs and members of the Class conferred a benefit on Wells Fargo.

      86.    Defendant knew that Plaintiffs and the Class members conferred a

benefit on Defendant.

      87.    Wells Fargo profited from the PPP loan program at the expense of

Plaintiffs and members of the Class.

      88.    Wells Fargo acquired said profits through inequitable means because it

failed to follow the ‘first-come first-served’ requirement of the PPP loan program,

and instead prioritized loans on an alternate basis to maximize its commissions under

the PPP loan program.

      89.    Had Plaintiffs and Class members known that Wells Fargo would not

follow the ‘first-come first-served’ requirement of the PPP loan program, they would

have sought PPP loans elsewhere in time to secure PPP loans before the funding was

depleted.

      90.    Once the PPP loan funds were depleted, Plaintiffs and Class members

had no adequate remedy at law.



                                          24
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 25 of 27




      91.    Under the circumstances, it would be unjust for Wells Fargo to be

permitted to retain any of the benefits that Plaintiffs and Class members conferred

on Defendant.

      92.    Wells Fargo should be compelled to disgorge into a common fund or

constructive trust for the benefit of Plaintiffs and Class members proceeds (i.e.,

commissions) that it unjustly received from the PPP loan program. In the alternative,

Defendant should be compelled to refund to the federal government any amounts it

unjustly received from the PPP loan program.

                                  VII.
                          DEMAND FOR JURY TRIAL

      93.    Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs and members of the Class

herein make formal demand for a trial by jury.

                                   VIII.
                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, on behalf of themselves and members of the Class

(and any future sub-classes), pray for the following relief from this Honorable Court:

      a. Pursuant to Fed. R. Civ. P. 23, certify this civil action as a class action,
         designate Plaintiffs as Class representatives, and appoint counsel for
         Plaintiffs as Class Counsel;

      b. Preliminarily and permanently enjoin Wells Fargo from engaging in the
         wrongful and unlawful conduct alleged herein, viz., depriving Plaintiffs
         and members of the Class from the rights and benefits bestowed by the
         CARES Act and its regulations;




                                         25
Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 26 of 27




  c. Direct Wells Fargo to make available to Plaintiffs and to members of the
     Class all of the rights and benefits under the CARES Act and its
     regulations;

  d. Award damages, including compensatory, exemplary, and statutory
     damages, to Plaintiffs and to each member of the Class in an amount to be
     determined at trial, for the acts complained of herein;

  e. Award Plaintiffs and members of the Class their expenses and costs of suit,
     including reasonable attorneys’ fees to the extent provided by law;

  f. On behalf of Plaintiffs and members of the Class, enter an injunction
     against Wells Fargo’s Deceptive Trade Practices and award the Plaintiffs
     and all Class members appropriate monetary relief, including actual and
     statutory damages, treble damages, restitution, disgorgement; and
     attorney’s fees and costs;

  g. Award Plaintiffs and members of the Class all damages resulting from
     Wells Fargo’s negligent and/or fraudulent acts alleged in this civil action;

  h. Award Plaintiffs and members of the Class pre-judgment and post-
     judgment interest at the highest legal rate to the extent provided by law;
     and,

  i. Grant all other and further relief to which Plaintiffs and members of the
     Class are entitled by law or in equity as may be determined by the Court
     to be just, equitable and proper.




                                     26
   Case 4:20-cv-01295 Document 25 Filed on 05/12/20 in TXSD Page 27 of 27




                                          Respectfully submitted,
                                          ALI S. AHMED, P.C.

                                     By: /s/ Salar Ali Ahmed
                                         Salar Ali Ahmed
                                         Federal Id. No. 32323
                                         State Bar No. 24000342
                                         430 W. Bell Street
                                         Houston, Texas 77019
                                         Telephone: (713) 898-0982
                                         Email: aahmedlaw@gmail.com
                                          Attorney for Plaintiffs
                                          Edward L. Scherer and
                                          Donald Kowall,
                                          and for Members of
                                          the nationwide Class




                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that pursuant to S.D. Tex. L. R. 5.1, a true
and correct copy of the foregoing was forwarded on May 12, 2020, via the ECF
system of the United States District Court for the Southern District of Texas to all
parties via their counsel.

                                              /s/ Salar Ali Ahmed
                                              Salar Ali Ahmed




                                         27
